DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3, 7 and 11-12 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 8/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 11276815, 10319901 and 10439130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 2, 4-6, 8-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as Patent/Publication Nos. CN 104465984 A, CN 104465983 A, 20070064472, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 4, 5, 8, 9 and 13; in brief and saliently: in a magnetization rotational element, comprising: a ferromagnetic metal layer with a varying magnetization direction; and a spin-orbit torque wiring that extends in a first direction intersecting with a plane- orthogonal direction of the ferromagnetic metal layer and that the ferromagnetic metal layer being located on one surface of the spin-orbit torque wiring, a planar shape of the magnetization rotational element when viewed from the plane- orthogonal direction of the ferromagnetic metal layer has an elliptical region that is inscribed in the planar shape of the magnetization rotational element, and an external region that is positioned outside the elliptical region in the first direction. Furthermore, as claimed, in part and in combination with the rest of the claim limitations, where a length of the magnetization rotational element in the first direction is not more than 60 nm; and also, wherein a first length (L1) of the magnetization rotational element in the first direction is 82 nm or more and 900 nm or less, a second length (L2) of the magnetization rotational element in the second direction is 7 nm or more and 77 nm or less, and a product of the first length and the second length (L1 x L2) is 6300 nm2 or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827